DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (U.S. Patent Application Publication 2018/0186472) in view of Zhang et al. (U.S. Patent Application Publication 2018/0208311) in view of Hutson et al. (U.S. Patent Application Publication 2018/0186471).
Regarding claim 1, Wan et al. discloses an unmanned aerial vehicle (UAV) comprising: a main body including an upper surface and a lower surface, an accommodation hole being provided at the main body and penetrating the upper surface and the lower surface (Figs. 2a-b – as can be seen from these figures, the main body has an upper surface and a lower surface, wherein each surface has an accommodation hole for either the top or bottom camera respectively; paragraph [0019] – as shown in Figs. 2a-b, each exemplary UAV 200 comprises a 360-degree camera system mounted onboard a UAV platform, which, among other things, comprises at least a UAV body 210 and a motor and propeller system 210 having three or more motors and propellers); and a panoramic camera including: mounting the panoramic camera to at least one of the accommodation hole or an outer periphery of the main body (Figs. 2a-b; paragraph [0021] – in both exemplary UAVs, the 360-degree camera system comprises a top lens 212 coupled to a top camera 213 and mounted to a top portion of the UAV body 210 and a bottom lens 214 coupled to a bottom camera 215 and mounted to a bottom portion of the UAV body 210 – the top lens 212 and the bottom lens 214 have angles of view α and β, respectively, and the collective angle of view for these lenses is equal to or greater than 360 degrees); an upper lens arranged above the upper surface of the main body (Figs. 2a-b; paragraph [0021] – in both exemplary UAVs, the 360-degree camera system comprises a top lens 212 coupled to a top camera 213 and mounted to a top portion of the UAV body 210 and a bottom lens 214 coupled to a bottom camera 215 and mounted to a bottom portion of the UAV body 210 – the top lens 212 and the bottom lens 214 have angles of view α and β, respectively, and the collective angle of view for these lenses is equal to or greater than 360 degrees); and a lower lens arranged below the lower surface of the main body (Figs. 2a-b; paragraph [0021] – in both exemplary UAVs, the 360-degree camera system comprises a top lens 212 coupled to a top camera 213 and mounted to a top portion of the UAV body 210 and a bottom lens 214 coupled to a bottom camera 215 and mounted to a bottom portion of the UAV body 210 – the top lens 212 and the bottom lens 214 have angles of view α and β, respectively, and the collective angle of view for these lenses is equal to or greater than 360 degrees).  However, Wan et al. fails to disclose an accommodation hole being a through-hole provided at the main body that penetrates the main body and extends from the upper surface of the main body to the lower surface of the main body; a camera connector detachably mounted; and wherein a distance between the upper surface of the main body and the lower surface of the main body is smaller than a distance between an upper end of the upper lens and a lower end of the lower lens.
Referring to the Zhang et al. reference, Zhang et al. discloses an unmanned aerial vehicle (UAV) comprising: an accommodation hole being a through-hole provided at the main body that penetrates the main body and extends from the upper surface of the main body to the lower surface of the main body (Figs. 7 and 8 – the cameras can be seen positioned in the through-hole; paragraph [0097] – the housing of the fuselage body 20 functions to retain the pair of cameras 52A, 52B in a predetermined configuration – the system preferably includes a single housing that retains the pair of cameras 52A, 52B; paragraph [0100] – the pair of cameras 52A, 52B are preferably statically mounted to the housing (e.g., through-holes in the housing), but can alternatively be actuatably mounted to the housing (e.g., by a joint)); and wherein a distance between the upper surface of the main body and the lower surface of the main body is smaller than a distance between an upper end of the upper lens and a lower end of the lower lens (Figs. 7 and 8 – the distance between the upper surface of the main body and the lower surface of the main body is smaller than a distance between an upper end of the upper lens and a lower end of the lower lens; paragraph [0015] – the obstacle detection and avoidance system 12 includes a pair of ultra-wide angle lens cameras 52A, 52B are equipped coaxially along an optical axis 72 at the center top and center bottom of .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have had the accommodation hole be a through-hole provided at the main body that penetrates the main body as disclosed by Zhang et al. in the apparatus disclosed by Wan et al. in order to ensure the center of the mass remains centered along a central axis of the body.  However, Wan et al. in view of Zhang et al. fails to disclose a camera connector detachably mounted.
Referring to the Hutson et al. reference, Hutson et al. discloses an unmanned aerial vehicle (UAV) comprising: a camera connector detachably mounted on an outer periphery of the main body (Figs. 1A-5; paragraph [0031] – Figs. 2A and 2B are perspective and side views, respectively, of the camera apparatus 100 mounted to a drone 200 – with reference to Figs. 1A-2B, the attachment fixtures 140a, 140b of the frame 105 may be bolted, riveted, glued, or otherwise affixed to the drone 200 at one or more brackets or similar mounting points 220a, 220b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have had the camera be detachably mounted on the main body as disclosed by Hutson et al. in the apparatus disclosed by Wan et al. in view of Zhang et al. in order to provide a lightweight and compact 
Regarding claim 2, Wan et al. in view of Zhang et al. in view of Hutson et al. discloses all of the limitations as previously discussed with respect to claim 1 including wherein the accommodation hole is provided at a center of the main body or at a position with an offset forward or backward from a center of the main body along a flight direction (Wan et al.: Figs. 2a-b – as can be seen from these figures, the main body has an upper surface and a lower surface, wherein each surface has an accommodation hole for either the top or bottom camera respectively – the accommodation hole is in the center of the main body; Zhang et al.: Figs. 7 and 8 – the cameras can be seen positioned in the through-hole; paragraph [0097] – the housing of the fuselage body 20 functions to retain the pair of cameras 52A, 52B in a predetermined configuration – the system preferably includes a single housing that retains the pair of cameras 52A, 52B; paragraph [0100] – the pair of cameras 52A, 52B are preferably statically mounted to the housing (e.g., through-holes in the housing), but can alternatively be actuatably mounted to the housing (e.g., by a joint)).
Regarding claim 4, Wan et al. in view of Zhang et al. in view of Hutson et al. discloses all of the limitations as previously discussed with respect to claim 1 including wherein: an inner periphery connector is provided at the accommodation hole (Wan et al.: Figs. 2a-b – as can be seen from these figures, the main body has an upper surface and a lower surface, wherein each surface has an accommodation hole for either the top or bottom camera ; and the panoramic camera is connected to the main body through a cooperation between the camera connector and the inner periphery connector (Wan et al.: Figs. 2a-b – as can be seen from these figures, the main body has an upper surface and a lower surface, wherein each surface has an accommodation hole for either the top or bottom camera respectively – the camera is connected to the internal processor; Hutson et al.: Figs. 1A-5; paragraph [0023] – the camera apparatus 100 may include camera mounts 130, attachment fixtures 140a, 14b, a tilt mechanism 150, and one or more cable connectors 134 mounted on or otherwise supported by the frame 105; paragraph [0030] – the one or more cable connectors 134 may be any suitable cable connection from the cameras 110a, 110b to the drone).
Regarding claim 5, Wan et al. in view of Zhang et al. in view of Hutson et al. discloses all of the limitations as previously discussed with respect to claim 1 including wherein: an outer periphery connector is provided at the outer periphery of the main body (Wan et al.: Figs. 2a-b – as can be seen from these figures, the main body has an upper surface and a lower surface, wherein each surface has an accommodation hole for either the top or bottom camera ; and the panoramic camera is connected to the main body through a cooperation between the camera connector and the outer periphery connector (Wan et al.: Figs. 2a-b – as can be seen from these figures, the main body has an upper surface and a lower surface, wherein each surface has an accommodation hole for either the top or bottom camera respectively; Hutson et al.: Figs. 1A-5; paragraph [0023] – the camera apparatus 100 may include camera mounts 130, attachment fixtures 140a, 14b, a tilt mechanism 150, and one or more cable connectors 134 mounted on or otherwise supported by the frame 105; paragraph [0030] – the one or more cable connectors 134 may be any suitable cable connection from the cameras 110a, 110b to the drone; paragraph [0031] – Figs. 2A and 2B are perspective and side views, respectively, .
Regarding claims 6, Wan et al. in view of Zhang et al. in view of Hutson et al. discloses all of the limitations as previously discussed with respect to claims 1 and 5 including wherein the outer periphery connector is provided at a front end in a flight direction of the main body to cause the panoramic camera to be connected at the front end in the flight direction of the main body through the camera connector (Wan et al.: Figs. 2a-b – as can be seen from these figures, the main body has an upper surface and a lower surface, wherein each surface has an accommodation hole for either the top or bottom camera respectively; Hutson et al.: Figs. 1A-5; paragraph [0023] – the camera apparatus 100 may include camera mounts 130, attachment fixtures 140a, 14b, a tilt mechanism 150, and one or more cable connectors 134 mounted on or otherwise supported by the frame 105; paragraph [0030] – the one or more cable connectors 134 may be any suitable cable connection from the cameras 110a, 110b to the drone; paragraph [0031] – Figs. 2A and 2B are perspective and side views, respectively, of the camera apparatus 100 mounted to a drone 200 – with reference to Figs. 1A-2B, the attachment fixtures 140a, 140b of the frame 105 may be bolted, riveted, glued, or otherwise affixed to the drone 200 at one or . 
Regarding claim 7, Wan et al. in view of Zhang et al. in view of Hutson et al. discloses all of the limitations as previously discussed with respect to claims 1 and 5 including wherein the outer periphery connector is provided at a rear end in a flight direction of the main body to cause the panoramic camera to be connected at the rear end in the flight direction of the main body through the camera connector (Wan et al.: Figs. 2a-b – as can be seen from these figures, the main body has an upper surface and a lower surface, wherein each surface has an accommodation hole for either the top or bottom camera respectively; Hutson et al.: Figs. 1A-5; paragraph [0023] – the camera apparatus 100 may include camera mounts 130, attachment fixtures 140a, 14b, a tilt mechanism 150, and one or more cable connectors 134 mounted on or otherwise supported by the frame 105; paragraph [0030] – the one or more cable connectors 134 may be any suitable cable connection from the cameras 110a, 110b to the drone; paragraph [0031] – Figs. 2A and 2B are perspective and side views, respectively, of the camera apparatus 100 mounted to a drone 200 – with reference to Figs. 1A-2B, the attachment fixtures 140a, 140b of the frame 105 may be bolted, riveted, glued, or otherwise affixed to the drone 200 at one or more brackets or similar mounting points 220a, 220b; paragraphs [0039] and [0040] – Figs. 4A and 4B are perspective and side views, respectively, of a plurality of camera apparatuses 100a and 100b mounted to a drone 400).
8, Wan et al. in view of Zhang et al. in view of Hutson et al. discloses all of the limitations as previously discussed with respect to claims 1 and 5 including the panoramic camera is one of two panoramic cameras of the UAV and the outer periphery connector is one of two outer periphery connectors of the main body (Wan et al.: Figs. 2a-b – as can be seen from these figures, the main body has an upper surface and a lower surface, wherein each surface has an accommodation hole for either the top or bottom camera respectively; Hutson et al.: Figs. 1A-5; paragraph [0023] – the camera apparatus 100 may include camera mounts 130, attachment fixtures 140a, 14b, a tilt mechanism 150, and one or more cable connectors 134 mounted on or otherwise supported by the frame 105; paragraph [0030] – the one or more cable connectors 134 may be any suitable cable connection from the cameras 110a, 110b to the drone; paragraph [0031] – Figs. 2A and 2B are perspective and side views, respectively, of the camera apparatus 100 mounted to a drone 200 – with reference to Figs. 1A-2B, the attachment fixtures 140a, 140b of the frame 105 may be bolted, riveted, glued, or otherwise affixed to the drone 200 at one or more brackets or similar mounting points 220a, 220b; paragraphs [0039] and [0040] – Figs. 4A and 4B are perspective and side views, respectively, of a plurality of camera apparatuses 100a and 100b mounted to a drone 400); one of the outer periphery connectors is provided at a front end in a flight direction of the main body to cause one of the panoramic cameras to be connected at the front end in the flight direction of the main body through the camera connector of the one of the panoramic cameras (Wan et al.: Figs. ; and another one of the outer periphery connectors is provided at a rear end in the flight direction of the main body to cause another one of the panoramic cameras to be connected at the rear end in the flight direction of the main body through the camera connector of the another one of the panoramic cameras (Wan et al.: Figs. 2a-b – as can be seen from these figures, the main body has an upper surface and a lower surface, wherein each surface has an accommodation hole for either the top or bottom camera respectively; Hutson et al.: Figs. 1A-5; paragraph [0023] – the camera apparatus 100 may include camera mounts 130, attachment fixtures 140a, 14b, a tilt .
Regarding claim 9, Wan et al. in view of Zhang et al. in view of Hutson et al. discloses all of the limitations as previously discussed with respect to claim 1 including wherein: the UAV includes a plurality of rotors connected to the main body (Wan et al.: Figs. 2a-b – as can be seen from these figures, the main body has an upper surface and a lower surface, wherein each surface has an accommodation hole for either the top or bottom camera respectively – the UAV also has a plurality of rotors; Hutson et al.: Figs. 1A-5; paragraph [0023] – the camera apparatus 100 may include camera mounts 130, attachment fixtures 140a, 14b, a tilt mechanism 150, and one or more cable connectors 134 mounted on or otherwise supported by the frame 105; paragraph [0030] – the one or more cable connectors 134 may be any suitable cable connection from the cameras 110a, 110b to the drone; paragraph [0031] – Figs. 2A and 2B are perspective and side views, respectively, of the camera apparatus 100 mounted ; and the panoramic camera is arranged at the outer periphery of the main body and between two rotors of the plurality of rotors (Wan et al.: Figs. 2a-b – as can be seen from these figures, the main body has an upper surface and a lower surface, wherein each surface has an accommodation hole for either the top or bottom camera respectively – the UAV also has a plurality of rotors; Hutson et al.: Figs. 1A-5; paragraph [0023] – the camera apparatus 100 may include camera mounts 130, attachment fixtures 140a, 14b, a tilt mechanism 150, and one or more cable connectors 134 mounted on or otherwise supported by the frame 105; paragraph [0030] – the one or more cable connectors 134 may be any suitable cable connection from the cameras 110a, 110b to the drone; paragraph [0031] – Figs. 2A and 2B are perspective and side views, respectively, of the camera apparatus 100 mounted to a drone 200 – with reference to Figs. 1A-2B, the attachment fixtures 140a, 140b of the frame 105 may be bolted, riveted, glued, or otherwise affixed to the drone 200 at one or more brackets or similar mounting points 220a, 220b; paragraphs [0039] and [0040] – Figs. 4A and 4B are perspective and side views, respectively, of a plurality of camera apparatuses 100a and 100b mounted to a drone 400 – cameras are located between rotors).
10, Wan et al. in view of Zhang et al. in view of Hutson et al. discloses all of the limitations as previously discussed with respect to claims 1 and 9 including wherein the plurality of rotors of the UAV form a ring shape (Wan et al.: Figs. 2a-b – as can be seen from these figures, the main body has an upper surface and a lower surface, wherein each surface has an accommodation hole for either the top or bottom camera respectively – the UAV also has a plurality of rotors; Zhang et al.: Figs. 7 and 8 – the cameras can be seen positioned in the through-hole and the plurality of rotors of the UAV form a ring shape; paragraph [0097] – the housing of the fuselage body 20 functions to retain the pair of cameras 52A, 52B in a predetermined configuration – the system preferably includes a single housing that retains the pair of cameras 52A, 52B; paragraph [0100] – the pair of cameras 52A, 52B are preferably statically mounted to the housing (e.g., through-holes in the housing), but can alternatively be actuatably mounted to the housing (e.g., by a joint); Hutson et al.: Figs. 1A-5; paragraph [0023] – the camera apparatus 100 may include camera mounts 130, attachment fixtures 140a, 14b, a tilt mechanism 150, and one or more cable connectors 134 mounted on or otherwise supported by the frame 105; paragraph [0030] – the one or more cable connectors 134 may be any suitable cable connection from the cameras 110a, 110b to the drone; paragraph [0031] – Figs. 2A and 2B are perspective and side views, respectively, of the camera apparatus 100 mounted to a drone 200 – with reference to Figs. 1A-2B, the attachment fixtures 140a, 140b of the frame 105 may be bolted, riveted, glued, or otherwise affixed to the drone 200 at one or more brackets or similar mounting points 220a, .
Regarding claim 11, Wan et al. in view of Zhang et al. in view of Hutson et al. discloses all of the limitations as previously discussed with respect to claims 1 and 9 including wherein each of the plurality of rotors includes: a connection arm, one end of the connection arm being connected to an outer periphery surface of the main body, and the connection arm extending outward from the outer periphery surface of the main body (Wan et al.: Figs. 2a-b – as can be seen from these figures, the main body has an upper surface and a lower surface, wherein each surface has an accommodation hole for either the top or bottom camera respectively – the UAV also has a plurality of rotors; Hutson et al.: Figs. 1A-5; paragraph [0023] – the camera apparatus 100 may include camera mounts 130, attachment fixtures 140a, 14b, a tilt mechanism 150, and one or more cable connectors 134 mounted on or otherwise supported by the frame 105; paragraph [0030] – the one or more cable connectors 134 may be any suitable cable connection from the cameras 110a, 110b to the drone; paragraph [0031] – Figs. 2A and 2B are perspective and side views, respectively, of the camera apparatus 100 mounted to a drone 200 – with reference to Figs. 1A-2B, the attachment fixtures 140a, 140b of the frame 105 may be bolted, riveted, glued, or otherwise affixed to the drone 200 at one or more brackets or similar mounting points 220a, 220b; paragraphs [0039] and [0040] – Figs. 4A and 4B are perspective and side views, respectively, of a ; a propeller arranged at another end of the connection arm; and a propeller guard arranged around the propeller (Wan et al.: Figs. 2a-b – as can be seen from these figures, the main body has an upper surface and a lower surface, wherein each surface has an accommodation hole for either the top or bottom camera respectively – the UAV also has a plurality of rotors; Hutson et al.: Figs. 1A-5; paragraph [0023] – the camera apparatus 100 may include camera mounts 130, attachment fixtures 140a, 14b, a tilt mechanism 150, and one or more cable connectors 134 mounted on or otherwise supported by the frame 105; paragraph [0030] – the one or more cable connectors 134 may be any suitable cable connection from the cameras 110a, 110b to the drone; paragraph [0031] – Figs. 2A and 2B are perspective and side views, respectively, of the camera apparatus 100 mounted to a drone 200 – with reference to Figs. 1A-2B, the attachment fixtures 140a, 140b of the frame 105 may be bolted, riveted, glued, or otherwise affixed to the drone 200 at one or more brackets or similar mounting points 220a, 220b; paragraphs [0039] and [0040] – Figs. 4A and 4B are perspective and side views, respectively, of a plurality of camera apparatuses 100a and 100b mounted to a drone 400 – cameras are located between rotors).
Regarding claim 12, Wan et al. in view of Zhang et al. in view of Hutson et al. discloses all of the limitations as previously discussed with respect to claims 1, 9, and 11 including wherein the main body of the UAV and the plurality of rotors are approximately in a same horizontal plane (Wan et al.: Figs. 2a-b .
Regarding claim 13, Wan et al. in view of Zhang et al. in view of Hutson et al. discloses all of the limitations as previously discussed with respect to claim 1 including wherein an optical axis of the upper lens and an optical axis of the lower lens are arranged 180° opposite to each other (Wan et al.: Figs. 2a-b – as can be seen from these figures, the main body has an upper surface and a lower surface, wherein each surface has an accommodation hole for either the top or bottom camera respectively – the UAV also has a plurality of rotors – lens are located 180° opposite to each other; Zhang et al.: Figs. 7 and 8 – the cameras can be seen positioned in the through-hole and the plurality of rotors of the UAV form a ring shape; paragraph [0097] – the housing of the fuselage body 20 functions to retain the pair of cameras 52A, 52B in a predetermined configuration – the system preferably includes a single housing that retains the pair of cameras 52A, 52B; paragraph [0100] – the pair of cameras 52A, 52B are preferably statically mounted to the housing (e.g., through-holes in the housing), but can alternatively be actuatably mounted to the housing (e.g., by a joint); Hutson et al.: Figs. 1A-5 – camera lens are located 180° opposite to each other; paragraph [0023] – the camera apparatus 100 may include camera mounts 130, attachment fixtures 140a, 14b, a tilt mechanism 150, and one or more cable connectors 134 mounted on or otherwise supported by the frame 105; paragraph [0030] – the one or more cable connectors 134 may be any suitable cable connection from the cameras 110a, 110b to the drone; paragraph [0031] – Figs. .
Regarding claim 14, Wan et al. in view of Zhang et al. in view of Hutson et al. discloses all of the limitations as previously discussed with respect to claim 1 including wherein: the panoramic camera includes an upper surface and a lower surface (Wan et al.: Figs. 2a-b – as can be seen from these figures, the main body has an upper surface and a lower surface, wherein each surface has an accommodation hole for either the top or bottom camera respectively – the UAV also has a plurality of rotors – lens are located 180° opposite to each other; Zhang et al.: Figs. 7 and 8 – the cameras can be seen positioned in the through-hole; paragraph [0097] – the housing of the fuselage body 20 functions to retain the pair of cameras 52A, 52B in a predetermined configuration – the system preferably includes a single housing that retains the pair of cameras 52A, 52B; paragraph [0100] – the pair of cameras 52A, 52B are preferably statically mounted to the housing (e.g., through-holes in the housing), but can alternatively be actuatably mounted to the housing (e.g., by a joint); Hutson et al.: Figs. 1A-5 – camera lens are located 180° opposite to each other; paragraph [0023] – the camera apparatus 100 may include camera mounts 130, attachment fixtures ; and the upper lens is arranged on the upper surface of the panoramic camera, and the lower lens is arranged on the lower surface of the panoramic camera (Wan et al.: Figs. 2a-b – as can be seen from these figures, the main body has an upper surface and a lower surface, wherein each surface has an accommodation hole for either the top or bottom camera respectively – the UAV also has a plurality of rotors – lens are located 180° opposite to each other; Zhang et al.: Figs. 7 and 8 – the cameras can be seen positioned in the through-hole; paragraph [0097] – the housing of the fuselage body 20 functions to retain the pair of cameras 52A, 52B in a predetermined configuration – the system preferably includes a single housing that retains the pair of cameras 52A, 52B; paragraph [0100] – the pair of cameras 52A, 52B are preferably statically mounted to the housing (e.g., through-holes in the housing), but can alternatively be actuatably mounted to the  opposite to each other; paragraph [0023] – the camera apparatus 100 may include camera mounts 130, attachment fixtures 140a, 14b, a tilt mechanism 150, and one or more cable connectors 134 mounted on or otherwise supported by the frame 105; paragraph [0030] – the one or more cable connectors 134 may be any suitable cable connection from the cameras 110a, 110b to the drone; paragraph [0031] – Figs. 2A and 2B are perspective and side views, respectively, of the camera apparatus 100 mounted to a drone 200 – with reference to Figs. 1A-2B, the attachment fixtures 140a, 140b of the frame 105 may be bolted, riveted, glued, or otherwise affixed to the drone 200 at one or more brackets or similar mounting points 220a, 220b; paragraphs [0039] and [0040] – Figs. 4A and 4B are perspective and side views, respectively, of a plurality of camera apparatuses 100a and 100b mounted to a drone 400 – cameras are located between rotors).
Regarding claim 15, Wan et al. in view of Zhang et al. in view of Hutson et al. discloses all of the limitations as previously discussed with respect to claim 1 including wherein the camera connector of the panoramic camera protrudes outward radially from a side surface of the panoramic camera (Wan et al.: Figs. 2a-b – as can be seen from these figures, the main body has an upper surface and a lower surface, wherein each surface has an accommodation hole for either the top or bottom camera respectively – the UAV also has a plurality of rotors – lens are located 180° opposite to each other; Hutson et al.: Figs. 1A-5 – camera lens are located 180° opposite to each other; paragraph [0023] – the .
Regarding claim 16, Wan et al. in view of Zhang et al. in view of Hutson et al. discloses all of the limitations as previously discussed with respect to claim 1 including wherein the camera connector of the panoramic camera is arranged on a side surface of the panoramic camera with an offset from a center axis of the panoramic camera (Wan et al.: Figs. 2a-b – as can be seen from these figures, the main body has an upper surface and a lower surface, wherein each surface has an accommodation hole for either the top or bottom camera respectively – the UAV also has a plurality of rotors – lens are located 180° opposite to each other; Hutson et al.: Figs. 1A-5 – camera lens are located 180° opposite to each other; paragraph [0023] – the camera apparatus 100 may include camera mounts 130, attachment fixtures 140a, 14b, a tilt .
Regarding claim 20, Wan et al. discloses an unmanned aerial vehicle (UAV) comprising: a main body including an upper surface and a lower surface (Figs. 2a-b – as can be seen from these figures, the main body has an upper surface and a lower surface, wherein each surface has an accommodation hole for either the top or bottom camera respectively; paragraph [0019] – as shown in Figs. 2a-b, each exemplary UAV 200 comprises a 360-degree camera system mounted onboard a UAV platform, which, among other things, comprises at least a UAV body 210 and a motor and propeller system 210 having three or more motors and propellers); and a panoramic camera including: mounting the panoramic camera to an outer periphery of the main body (Figs. 2a-b; paragraph [0021] – in both exemplary UAVs, the 360-degree camera system comprises a top lens 212 coupled to a top camera 213 and mounted to a top ; an upper lens arranged above the upper surface of the main body (Figs. 2a-b; paragraph [0021] – in both exemplary UAVs, the 360-degree camera system comprises a top lens 212 coupled to a top camera 213 and mounted to a top portion of the UAV body 210 and a bottom lens 214 coupled to a bottom camera 215 and mounted to a bottom portion of the UAV body 210 – the top lens 212 and the bottom lens 214 have angles of view α and β, respectively, and the collective angle of view for these lenses is equal to or greater than 360 degrees); and a lower lens arranged below the lower surface of the main body (Figs. 2a-b; paragraph [0021] – in both exemplary UAVs, the 360-degree camera system comprises a top lens 212 coupled to a top camera 213 and mounted to a top portion of the UAV body 210 and a bottom lens 214 coupled to a bottom camera 215 and mounted to a bottom portion of the UAV body 210 – the top lens 212 and the bottom lens 214 have angles of view α and β, respectively, and the collective angle of view for these lenses is equal to or greater than 360 degrees); and a first rotor, a second rotor, a third rotor, and a fourth rotor (Figs. 3 and 4a); wherein: the first rotor and the second rotor are arranged at a front side in a flight direction of the main body (Figs. 3 and 4a); the third rotor and the fourth rotor are arranged at a rear side in a flight direction of the main body (Figs. 3 and 4a); and the distance between the first rotor and the third rotor equals a distance between the second rotor and the fourth rotor (Figs. 3 and 4a).  However, Wan et al. fails to disclose a camera connector detachably mounted; and the distance between the first rotor and the second rotor is greater than a distance between the first rotor and the third rotor; and the panoramic camera is arranged between the first rotor and the second rotor or between the third rotor and the fourth rotor along the flight direction.
Referring to the Zhang et al. reference, Zhang et al. discloses an unmanned aerial vehicle (UAV) comprising: the distance between the first rotor and the second rotor is greater than a distance between the first rotor and the third rotor (Figs. 10-12 - the distance between the first rotor and the second rotor is greater than a distance between the first rotor and the third rotor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have had the distance between the first rotor and the second rotor is greater than a distance between the first rotor and the third rotor as disclosed by Zhang et al. in the apparatus disclosed by Wan et al. in order to minimize any obstructions in the expansive field of view.  However, Wan et al. in view of Zhang et al. fails to disclose a camera connector detachably mounted; and the panoramic camera is arranged between the first rotor and the second rotor or between the third rotor and the fourth rotor along the flight direction.
an unmanned aerial vehicle (UAV) comprising: a camera connector detachably mounted on an outer periphery of the main body (Figs. 1A-5; paragraph [0031] – Figs. 2A and 2B are perspective and side views, respectively, of the camera apparatus 100 mounted to a drone 200 – with reference to Figs. 1A-2B, the attachment fixtures 140a, 140b of the frame 105 may be bolted, riveted, glued, or otherwise affixed to the drone 200 at one or more brackets or similar mounting points 220a, 220b); and the panoramic camera is arranged between the first rotor and the second rotor or between the third rotor and the fourth rotor along the flight direction (Figs. 2B and 4B; paragraph [0031] – Figs. 2A and 2B are perspective and side views, respectively, of the camera apparatus 100 mounted to a drone 200 – with reference to Figs. 1A-2B, the attachment fixtures 140a, 140b of the frame 105 may be bolted, riveted, glued, or otherwise affixed to the drone 200 at one or more brackets or similar mounting points 220a, 220b; paragraphs [0039] and [0040] – Figs. 4A and 4B are perspective and side views, respectively, of a plurality of camera apparatuses 100a and 100b mounted to a drone 400 – cameras are located between rotors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have had the camera be detachably mounted on the main body as disclosed by Hutson et al. in the apparatus disclosed by Wan et al. in view of Zhang et al. in order to provide a lightweight and compact configuration for positioning cameras on an unmanned vehicle for navigation and other purposes.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. in view of Zhang et al. in view of Hutson et al. as applied to claim 1 above, and further in view of Zhao et al. (U.S. Patent Application Publication 2018/0194488).
Regarding claim 17, Wan et al. in view of Zhang et al. in view of Hutson et al. discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose wherein: the camera connector includes a quick connection-disconnection structure; and the quick connection-disconnection structure includes a pair of sliding members and an elastic member arranged between the pair of sliding members.
Referring to the Zhao et al. reference, Zhao et al. discloses an unmanned aerial vehicle (UAV) comprising: the camera connector includes a quick connection-disconnection structure (paragraph [0025] – the engaging member can further comprise an elastic member, the elastic member being fixed on the connecting surface, and the first connector being fixed on the elastic member – the elastic member can be compressed under a pressure of the rotating member when the quick release structure is in the locked state); and the quick connection-disconnection structure includes a pair of sliding members and an elastic member arranged between the pair of sliding members (paragraph [0025] – the engaging member can further comprise an elastic member, the elastic member being fixed on the connecting surface, and the first connector being fixed on the elastic member – the elastic member can be compressed under a pressure of the rotating member when the quick release structure is in the locked state).

Regarding claim 18, Wan et al. in view of Zhang et al. in view of Hutson et al. in view of Zhao et al. discloses all of the limitations as previously discussed with respect to claims 1 and 17 including wherein: the main body includes an outer periphery connector including a locking hole (Zhao et al.: paragraph [0025] – the engaging member can further comprise an elastic member, the elastic member being fixed on the connecting surface, and the first connector being fixed on the elastic member – the elastic member can be compressed under a pressure of the rotating member when the quick release structure is in the locked state); and the elastic member is configured to drive the pair of sliding members to slide into the locking hole when the camera connector is at a right position of the outer periphery connector (Zhao et al.: paragraph [0025] – the engaging member can further comprise an elastic member, the elastic member being fixed on the connecting surface, and the first connector being fixed on the elastic member – the elastic member can be compressed under a pressure of the rotating member when the quick release structure is in the locked state).
Regarding claim 19, Wan et al. in view of Zhang et al. in view of Hutson et al. in view of Zhao et al. discloses all of the limitations as previously discussed wherein: the main body includes an outer periphery connector including a locking hole (Zhao et al.: paragraph [0025] – the engaging member can further comprise an elastic member, the elastic member being fixed on the connecting surface, and the first connector being fixed on the elastic member – the elastic member can be compressed under a pressure of the rotating member when the quick release structure is in the locked state); and the panoramic camera is configured to be disconnected from the UAV by overcoming an elastic force of the elastic member to cause the pair of sliding members to slide in the locking hole (Zhao et al.: paragraph [0025] – the engaging member can further comprise an elastic member, the elastic member being fixed on the connecting surface, and the first connector being fixed on the elastic member – the elastic member can be compressed under a pressure of the rotating member when the quick release structure is in the locked state).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. in view of Zhang et al. in view of Hutson et al. as applied to claim 1 above, and further in view of Enriquez et al. (U.S. Patent Application Publication 2018/0063429).
Regarding claim 21, Wan et al. in view of Zhang et al. in view of Hutson et al. discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose wherein the panoramic camera is in a sphere shape.
Referring to the Enriquez et al. reference, Enriquez et al. discloses an unmanned aerial vehicle (UAV) comprising: a panoramic camera being in a sphere shape (Fig. 1 – the camera enclosure is spherical in shape; paragraph .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have had the panoramic camera being in a sphere shape as disclosed by Enriquez et al. in the apparatus disclosed by Wan et al. in view of Zhang et al. in view of Hutson et al. in order to minimize any obstructions in the expansive field of view.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
February 23, 2022